Colburn, J.
In order to justify sales of intoxicating liquors, it was incumbent on the defendant to produce a license which upon its face appeared to be valid. Section 5 of the Pub. Sts. c. 100, requires that the license shall set forth “ the building in which the business is to be carried on.”
We are of opinion that the license produced in this case was defective in not setting forth such building, and that it is immaterial that the defect was the fault of the selectmen. It was still a defective license, under which the defendant could not justify.
We are of opinion that the certificate made upon the face of the license, under date of September 21, 1882, evidenced only by the signature of the clerk of the board of selectmen, was of no effect. What effect this certificate would have had if it had been properly authenticated, we do not find it necessary to determine ; as we are of opinion that, in order that it should have any effect, it must have been authenticated by the signatures of the chairman of the selectmen and the town clerk, as required for the original license.

Exceptions overruled.